UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1801


CAI YAN ZHENG; HANG LIN,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 15, 2013                Decided:   February 13, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioners.    Stuart F. Delery, Acting Assistant
Attorney General, Blair O’Connor, Assistant Director, Rachel
Browning, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cai Yan Zheng and Hang Lin, natives and citizens of

the People’s Republic of China, petition for review of the Board

of Immigration Appeals’ (“Board”) order dismissing their appeal

from the immigration judge’s order denying their applications

for asylum and withholding of removal.                     We deny the petition for

review.

              The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                 8 U.S.C.

§   1158(a)    (2006).          The    INA      defines    a     refugee    as    a     person

unwilling or unable to return to her native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                  8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution      involves         the        infliction        or    threat     of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                    Qiao Hua Li v. Gonzales, 405

F.3d   171,    177       (4th   Cir.   2005)        (internal        quotation   marks     and

citations omitted).             An individual who has been forced to submit

to an abortion or sterilization procedure is “deemed to have

been persecuted on account of political opinion, and a person

who has a well founded fear that he or she will be forced to

undergo   such       a    procedure      or    subject     to    persecution      for     such

failure, refusal, or resistance shall be deemed to have a well

                                                2
founded fear of persecution on account of political opinion.”                               8

U.S.C. § 1101(a)(42) (2006).

               An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);      see    8    C.F.R.   §     1208.13(a)         (2012),   and    can      establish

refugee status based on past persecution in her native country

on account of a protected ground.                          8 C.F.R. § 1208.13(b)(1)

(2012). *      Without regard to past persecution, an alien can also

establish         refugee     status    by    showing       a   well-founded         fear   of

future persecution based on a protected ground.                                Ngarurih v.

Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).                           The well-founded

fear       standard      contains      both    a    subjective      and       an    objective

component.              The   objective       element       requires      a    showing      of

specific, concrete facts that would lead a reasonable person in

like circumstances to fear persecution.                          Gandziami-Mickhou v.

Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                              “The subjective

component         can    be   met    through        the     presentation       of    candid,

credible, and sincere testimony demonstrating a genuine fear of

persecution . . . . [It] must have some basis in the reality of

the circumstances and be validated with specific, concrete facts

. . . and it cannot be mere irrational apprehension.”                               Qiao Hua


       *
        The Petitioners                 do    not     claim     they      suffered       past
persecution.



                                               3
Li,   405   F.3d       at   176     (internal        quotation       marks    and    citations

omitted).

            A     determination        regarding         eligibility         for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                 INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                          Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                          8 U.S.C. § 1252(b)(4)(B)

(2006).         This        court    will    reverse          the    Board    only    if    “the

evidence . . . presented was so compelling that no reasonable

factfinder        could       fail     to        find        the     requisite       fear     of

persecution.”          Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).                                  When both the

Board     and     the       immigration          judge       issue     decisions       in     an

immigration       case,       this     Court         will     review     both       decisions.

Kourouma v. Holder, 588 F.3d 234, 239-40 (4th Cir. 2009).

            An applicant’s credible testimony “may be sufficient

to    sustain      [her]      burden        of       proof     without       corroboration.”

Marynenka v. Holder, 592 F.3d 594, 601 (4th Cir. 2010) (internal

quotation       marks       omitted).                “However,       even     for     credible

testimony, corroboration may be required when it is reasonable

to expect such proof and there is no reasonable explanation for

its absence.”          Chen Lin-Jian v. Gonzales, 489 F.3d 182, 191-92

(4th Cir. 2007).

                                                 4
           “Regardless of [China’s] policy generally prohibiting

the birth of additional children following the birth of a son,

to be eligible for [asylum] relief the respondent must also meet

her   burden     of   demonstrating        a   reasonable     possibility    that

Chinese Government officials would enforce the family planning

policy   against      her   through       means   constituting      persecution.”

Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 211 (B.I.A.

2010), abrogated on other grounds, Hui Lin Huang v. Holder, 677

F.3d 130 (2d Cir. 2012).            The applicant must show that there is

a government policy implicated by the births at issue, that the

births in question are a violation of that policy and there is a

reasonable possibility that government officials would enforce

the   policy   against      the    petitioner     through   means    constituting

persecution.     See Jian Hui Shao v. Mukasey, 546 F.3d 138, 142-43

(2d Cir. 2008).

           The     Board     and    the    immigration      judge   relied   upon

reports issued by the State Department in support of the finding

that the Petitioners did not show an objective well-founded fear

of persecution.        There was no support in the reports for the

conclusion that the Petitioners risk being forcibly sterilized

because they had two children in the United States.                   While they

may face a fine, there was no evidence to compel the conclusion

that the fine would be so severe that it would be tantamount to



                                           5
persecution.         We conclude that there was no error in relying

upon the State Department’s reports.

      A State Department report on country conditions is
      highly probative evidence in a well-founded fear case.
      Reliance upon these reports makes sense because this
      inquiry is directly within the expertise of the
      Department of State. . . .

      Absent powerful contradictory evidence, the existence
      of a State Department report supporting the BIA’s
      judgment will generally suffice to uphold the Board’s
      decision.    Any other rule would invite courts to
      overturn the foreign affairs assessments of the
      executive branch.

Gonahasa v. INS, 181 F.3d 538, 542-43 (4th Cir. 1999).                        The

Board relies upon the State Department’s reports because “they

are   based    on    the   collective   expertise   and   experience    of   the

Department      of     State    which    has   diplomatic     and      consular

representatives throughout the world.”              Matter of H-L-H- & Z-Y-

Z-, 25 I. & N. Dec. at 213.

              The Petitioners contend that neither the Board nor the

immigration      judge     considered    the   documentary    evidence       they

submitted.      In this instance, the immigration judge detailed the

contents of the administrative record and then stated that all

of the evidence was considered.             The Petitioners fail to point

to any evidence that seriously undermines the State Department’s

reports regarding the treatment of persons who return to China

after giving birth to two children overseas.




                                        6
            We also conclude there was no error in the immigration

judge’s and Board’s decision to give little weight to the more

localized   evidence,     such   as     the    affidavits    from    friends     and

family and the village committees’ responses to inquiries.                       The

evidence was unnotarized and in some instances unsigned.                      Also,

some of the evidence did not indicate that the Petitioners would

be forcibly sterilized or heavily fined.                    While some of the

evidence     described      instances          of   forced        abortions       or

sterilizations, there was nothing that could be related to the

Petitioners’ immediate situation.

            We also reject the Petitioners’ argument that their

burden of proof was too high.                The State Department’s reports

were highly probative evidence that went against their claims

for asylum and withholding of removal.               The Petitioners failed

to submit sufficient evidence that compels a different result.

            Because   substantial       evidence    supports      the   denial    of

asylum and withholding of removal and the record does not compel

a   different   result,    we    deny    the    petition    for     review.       We

dispense    with   oral    argument      because     the     facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED



                                         7